927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Julio C. GUZMAN, Appellant.
No. 90-3233.
United States Court of Appeals, District of Columbia Circuit.
Feb. 13, 1991.

VACATED AND REMANDED.
Before WALD, BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause filed January 4, 1991, why the district court's order of June 15, 1989, should not be vacated and the case remanded, and the responses thereto, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that the district court's order filed June 15, 1989, be vacated and the case remanded for further proceedings consistent with this court's opinion in United States v. Brundage, 903 F.2d 837 (D.C.Cir.1990).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.